Exhibit B                                     Plan
Revenue (2020 figures
used as an example)

                                                                                                        Average Guarenteed         Minimum
                                                                                           Yeild of    Proceeds Proceeds per         Amount
                                                                      Amount of          Bushels in   from Crop    Acre from Receivable from
                              Value           Bushels              Tillable Acres           2020*       per Acre   Insurance       Insurance
Corn ($5.29/bushel)
                   Home          $27,047.77         5,113.00               33.77              151      $940.00      $800.00       $27,016.00
              Cornish (1)        $68,661.29        12,979.45                  74            175.39     $940.00      $800.00       $59,200.00
              Cornish (2)        $81,923.00        15,486.39              108.48            142.75     $940.00      $800.00       $86,784.00
                    Riter        $54,904.91        10,379.00                70.5            147.21     $940.00      $800.00       $56,400.00
Soybeans
($13.55/bushel)
              Cornish (1)        $51,282.28          3,784.67              69.28             54.62     $708.16      $538.00       $37,272.64
              Cornish (2)        $52,415.87          3,868.33               79.6             48.59     $708.16      $538.00       $42,824.80
                    Riter        $47,967.00          3,540.00              66.06             53.58     $708.16      $538.00       $35,540.28
Other Misc. Work (per
year)                            $10,000.00                                                                                       $10,000.00

Total Crop Production           $394,202.12                                                                                     $355,037.72


Expenses for Farming
Operation (Expenses to
be Paid by Approved
Agrifund Loan)
Seed                             $39,365.00
Fertilizer                       $26,015.00
Chemicals                        $13,125.00
Crop Ins.                        $11,730.00
Drying Fuel                       $4,300.00
Fuel and Oil                      $8,740.00
Repairs                          $18,240.00
Labor                             $1,575.00
Land Rent                       $112,125.00
RE Taxes                          $3,100.00
Farm Insur.                       $7,200.00
Utilities                         $5,400.00
Misc.                             $6,000.00
ARM Loan Origination
Fees                              $3,411.00

Total Estimated Expenses        $260,326.00
Amount that Agrifund will
cover                           $245,000.00
Potential Out of Pocket
Expenses                         $15,326.00
Maximum ARM Interest
Expense                          $18,375.00

Operating Surplus               $115,501.12

                                                                                    Anticipated
                                                                                    Latest Date of
                                                                                    Signed
Additional Expected           Expected                                              Purchase
Incomes                       Proceeds        Listing Date                          Agreement
Selling Daughter's
Homestead                       $195,000.00             5/1/21                              8/1/21


Additional Proceeds             $195,000.00

Amounts Owed to               Total Amount
Priority Creditors            Due           Interest Rate        First 30 days           12/01/21     04/01/22    12/01/22         04/01/23    12/01/23    04/01/24    12/1/2024   4/2/2025   12/1/2025
Trustee                          $27,751.19                                              $3,691.88    $2,963.73   $3,705.63        $2,963.87   $3,705.63   $5,659.05    2530.632               2530.764
Attorney Fees                    $20,725.00                                              $3,225.00    $3,500.00   $3,500.00        $3,500.00   $3,500.00   $3,500.00

Internal Revenue Services        $39,313.45                                              $7,862.69                $7,862.69                    $7,862.69               $7,862.69              $7,862.69
Minnesota Department of
Rev.                             $24,189.75                                              $4,837.95                $4,837.95                    $4,837.95               $4,837.95              $4,837.95
        Blue Earth County         $7,640.72                            $7,640.72
             Total Priority     $119,620.11

Other Expenses
Living Draw ~~                   $60,622.60

                                                                                                                                                        (Balloon
Amounts Owed to               Total Amount                                                                                                              Payment)
Secured Creditors             Due          Interest Rate                                 12/01/21     04/01/22     12/01/22        04/01/23    12/01/23 4/1/2024       12/1/2024   4/2/2025   12/1/2025
Community Bank of
Mankato**                       $447,681.00

    Current Total Secured
                  Amount        $447,681.00
    Subtracting Estimated
    Proceeds from House
                     Sale    $195,000.00

   Subtracting Additional
 Cash Collateral Received     $60,000.00

Subtracting Additional
Cash Collateral Received
from WHIP Payment              $6,989.25
Summer Total Secured
Amount                       $185,691.75   6%                  $20,000.00 $10,000.00   $20,000.00   $10,000.00   $20,000.00 $105,691.75

Amounts Owed to
Unsecured Creditors                                             12/01/21    04/01/22    12/01/22     04/01/23     12/01/23    04/01/24    12/1/2024    4/2/2025   12/1/2025
Bank of America               $33,062.72
Midland Credit
Management, Inc.               $5,380.00
John Deere Financial          $97,329.59
Central Region
Cooperative                   $53,790.33

         Total Unsecured     $189,562.64   0%                  $37,912.00              $37,912.00                $37,912.00               $37,912.00              $37,914.64

Amounts Owed Newly
Secured Debt                                                   1/15/2022
ARM Loan (Maximum)           $245,000.00   10%   $18,375.00   $263,375.00




* Low yeild due to delay
in financing of seed.
Crops weren't put in until
end of May.


** This amount comes
from subtracting 11,000
and an additional 25,000
from the original
440,000. 00. This is a
rough estimate and this
amount is consistently
rising from attorney's
fees and pending a
successful Motion to for
Use of Cash Collateral

 ~~(minus real estate
taxes, farming insurance
costs and utilities which
are displayed elsewhere
on the Excel Sheet - this
number varies from the
Plan only for display
purposes)
